DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received May 2, 2022:
Claim 12 has been canceled as per Applicant’s request.  Claims 14-16 have been added.  Claims 1-11 and 13-16 are pending with claim 10 withdrawn as being drawn to an unelected invention.
The previous claim objections have been withdrawn in light of the amendment.
The previous prior art rejection relying upon US 2018/0316074/WO 2017/067923 (Kreisel et al.) as the primary reference has been withdrawn in light of the amendment.  The core of the rejection relying upon US 2011/0223458 (Ferber Jr.) are maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  Thus the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0223458 (Ferber Jr.) in view of US 2011/0132580 (Hermann et al.).
	As to claim 1, Ferber Jr. teaches an arrangement for cooling of a plurality of electrical energy storage units (cells [2]), wherein the arrangement comprises a tubular element (containment panels [10a, 10b] and side panels [40]), forming a cooling channel (with openings [46] for coolant) (fig. 2B, para 0029 ) in which the plurality electrical energy storage units (cells [2]) are to be cooled by a cooling medium (air) for circulating in the tubular element about the plurality of electrical storage units, wherein the tubular element (containment panels [10a, 10b] and side panels [40]) comprises a first plane wall element and a second plane wall element arranged in parallel at a distance from each other, where said distance
	Although Ferber Jr. teaches of two different cooling channels, Ferber Jr. does not teach of the use of two cooling channels together, such that the structure is configured for maintaining and circulating a second cooling medium which may be cooled to a lower temperature than an ambient temperature external to the tubular element.
	However, Hermann et al. teach of a cooling structure that that has two different flow channels as well as two different fluids that flow in the two different flow channels (fig. 9; para 0068).  The motivation for having two different fluid flows is to help with temperature distribution as well as to offer a secondary cooling ability if one is not available/cannot operation (para 0068).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for having two different fluid flows (i.e. further including an additional cooling channel for a second cooling medium, as taught by Hermann et al., and as applied to Ferber Jr., which recognizes two embodiments of cooling – one channel within the tubular element and one within a panel) in order to help with temperature distribution as well as to offer a secondary cooling ability if one is not available/cannot operation.	
	Regarding the limitation “configured for maintaining and circulating a second cooling medium which may be cooled to a lower temperature than an ambient temperature external to the tubular element” – this is a functional limitation that does not further define the structure of the claimed invention.  By having the use of two fluid flows, rendered obvious above, the configuration of is the same of the claimed invention, and it capable of maintaining and circulating a second cooling medium which may be cooled to a lower temperature than an ambient temperature external to the tubular (by use of low temperature coolants).  
	It has been held that the recitation of an element is “capable” of performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	As to claim 2, Ferber Jr. teaches the second wall element also comprises through holes that are located to correspond with the position of the through holes in the first wall element (figs. 1, 2A, 2B, 3).  
	As to claim 3, Ferber Jr. teaches each of said through holes in the first and second wall elements has a size and a shape corresponding to an outer circumferential shape of one of the electrical energy storage units (cells [2]) of the plurality of electrical energy storage units (as seen in fig. 1).  
	As to claim 4, Ferber Jr. teaches said through holes in the first and second wall elements have a circular shape and that each of the electrical energy storage units (cells [8]) of the plurality of electrical energy storage units is shaped as a right circular cylinder (fig. 2B).  
	As to claim 5, Ferber Jr. teaches the through holes in the first and second wall elements are arranged in a number of transverse rows in relation to an intended flow direction of the cooling medium through the cooling channel and that the through holes in two adjacent transverse rows are transversely displaced in relation to each other (fig. 2B, applicable barring specification to specification regarding the relation).
	As to claim 8, Ferber Jr. teaches the tubular element (containment panels [10a, 10b] and side panels [40]) comprises a third plane wall element and a fourth plane wall element (side panels [40]) which are arranged in parallel and configured to connect the first plane wall element and the second plane wall element (figs. 2A, 2B).
	As to claim 9, Ferber Jr.’s tubular element (containment panels [10a, 10b] and side panels [40]; embodiment of figs 2A, 2B) is not designed as a unitary piece.  However, Ferber Jr. teaches a different embodiment that integrates containment panels and a housing as a single molded structure (para 0036).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the embodiment of fig. 2A/2B integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also MPEP §2144.04(V)(B).  Additionally, at the very least, the combination of the integral/unitary piece (of one embodiment of Ferber Jr. to another embodiment of Ferber Jr.) would have yielded the predictable of acting as a container for cells.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the integral/unitary piece (of one embodiment of Ferber Jr. to another embodiment of Ferber Jr.), as the combination would have yielded the predictable of acting as a container for cells.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 11, Ferber Jr. teaches tubular element is made of a material having heat transfer properties.  Note: All materials have heat transfer properties (as they have a heat transfer coefficient.  Ferber Jr. teaches of polymeric materials (as applied to the containment panels and side panels, interpreted to be the tubular element of the claim) (para 0047).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber Jr. in view of Herrmann et al., as applied to claim 1 above, further in view of US 2001/0010878 (Nakanishi et al.). 
	As to claim 6, Ferber Jr. does not teach a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of a selected one of the plurality of electrical storage units.
	However, Nakanishi et al. of a holder, wherein heat conductive resin [32] is placed between an aperture for holding a cell and the cell (fig. 7; para 0080), i.e. a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of an electrical storage unit.  The motivation for placing a heat conductive resin between an aperture for holding a cell and the cell (a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of an electrical storage unit) in order to hold the cell to the container (para 0080).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to place a heat conductive resin between an aperture for holding a cell and the cell (a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of an electrical storage unit) in order to hold the cell to the container
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. in view of Herrmann et al., as applied to claim 1 above, in view of Nakanishi et al., as applied to claim 6 above, further in view of Mingers et al.
	As to claim 7, it is noted that Ferber Jr.’s container provides apertures for holding cells at the top and bottom of the cells (fig. 2B).  Nakanishi et al. is relied upon to further render obvious the use of a sealing member applied to the through holes seal a surface between the through holes and the selected one of the plurality of electrical energy storage units.  
	The combination does not teach the electrical energy storage unit comprises an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member.  
	However, Mingers et al. teach of energy storage units (battery cells [14]) comprises an annular recess (depression [32]) in the outer circumferential surface configured to receive a sealing member (insulating layer [16]) (figs. 2-3; para 0028) (note: placement of Mingers et al.’s sealing member is close to the top of the cell, similar to the placement of Ferber Jr.’s (containment panel [10a] of fig. 2B), and would be the placement of the sealing member of Ferber Jr. in view of Nakanishi).  The motivation for having an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member is to connect the insulating member in a captive manner to the battery cells (para 0028).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member is to connect the insulating member in a captive manner to the battery cells
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber Jr. in view of Herrmann et al., as applied to claim 1 above, further in view of US 2010/0136406 (Song et al.). 
	As to claim 13, Ferber Jr. teaches the use of their battery module for transportation (para 0004).  However, Ferber Jr. do not teach the arrangement comprises at least two tubular elements defining two cooling channels arranged in parallel, an inlet channel configured to direct cooling medium to the cooling channels and an outlet channel configured to receive cooling medium from the cooling channels.
	However Song et al. teach a battery pack for a vehicle (para 0005).  Specifically, the arrangement includes multiple modules [0120] (fig. 1).  The modules are arranged such that each module is cooled in parallel, an inlet channel [112] configured to direct cooling medium to the cooling channels and an outlet channel [112] configured to receive cooling medium from the modules to be cooled (fig. 1) (note: the addition of cooling device [130]).  The motivation for arranging a plurality of Ferber Jr.’s packs in the manner seen in Song et al. (each module is cooled in parallel, an inlet channel [112] configured to direct cooling medium to the cooling channels and an outlet channel [112] configured to receive cooling medium from the modules to be cooled, wherein an additional cooling device [130] is used, as seen in fig. 1 of Song et al.) is to provide a battery pack (made up of modules) suitable for a vehicle that reduces temperature variation within a battery pack, thus improving the lifespan of a battery pack (para 0003, 0031-0033; fig. 6).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to arrange a plurality of Ferber Jr.’s packs in the manner seen in Song et al. (each module is cooled in parallel, an inlet channel [112] configured to direct cooling medium to the cooling channels and an outlet channel [112] configured to receive cooling medium from the modules to be cooled, wherein an additional cooling device [130] is used, as seen in fig. 1 of Song et al.) in order to provide a battery pack (made up of modules) suitable for a vehicle that reduces temperature variation within a battery pack, thus improving the lifespan of a battery pack.  (Note: The combination would include the two cooling channels as claimed, as the cooling channels would be present in Ferber Jr.’s modules (and would have coolant directed there through, as is part of Ferber Jr.’s teaching); see the rejection to claim 1 for Ferber Jr.’s cooling channel, incorporated herein but not reiterated herein for brevity’s sake.) 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber Jr. in view of Herrmann et al., as applied to claim 1 above, further in view of US 5756227 (Suzuki et al.). 
	As to claim 14, the combination of Ferber Jr. in view of Herrmann et al. do not teach that the one or more additional cooling channel is arranged on an exterior surface of at least one of the first, second, third, and fourth plane wall elements (as the combination renders obvious the one or more additional cooling channels within a plane wall element; see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated for brevity’s sake).
	However, Suzuki et al. teach of both cooling channels within a plane wall element (fig. 10; items [162a-e]) as well as well as arranged on an exterior surface of a plane wall element (fig. 12; item [190]).  The substitution of one known cooling element (within a plane wall element) (as recognized by Ferber Jr. and Suzuki et al.) for another (as arranged on an exterior surface of a plane wall element) (as recognized by Suzuki et al.) would yield the predictable result of providing cooling. 
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute one known cooling element (within a plane wall element) for another (arranged on an exterior surface of a plane wall element), as the substitution would yield the predictable result of providing cooling.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the combination does not render obvious the presence of having one coolant circulated in the tubular element for directly cooling the batteries, while a second coolant channel is configured to maintain and circulate a second coolant cooled below an ambient temperature (since Ferber teaches circulation of one coolant, while Herrmann’s coolant passages are located within the housing).
	Examiner respectfully disagrees.  This argument appears to be piecemeal analysis without taking the combination, Ferber’s cooling system has direct air cooling (see open structure of fig. 2B), while Herrmann et al. is relied upon to render obvious the use of multiple cooling systems.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that in claim 1, no specific structure is set forth regarding the second flow passages (and thus having them within a wall would still render obvious the claimed invention).  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Regarding the newly added dependent claims (claims 14-16), Applicant argues that they further specify the structure of the cooling channel (on the exterior surface – claim 14, with additional recitations regarding the placement – claims 15-16).
	Examiner submits that with respect to claim 14, Suzuki et al. is relied upon to render obvious the limitation (see the rejection to claim 14 above).  Claims 15 and 16 are addressed below as having allowable subject matter.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 15 and 16. 
	Claims 15 and 16 teaches the arrangement for cooling a plurality of electrical energy storage units comprising the elements therein. Notably, the claims require that the one or more additional cooling channels include at least an “additional cooling channel arranged on an exterior surface of the third plane wall element” and another “additional cooling channel arranged on an exterior surface of the fourth plane wall element” (see fig. 3).  Ferber Jr. does not teach such a structure (see fig. 2B).  There is no motivation to add the extra cooling channels in the specific configuration as specified by the claim.  Thus, none of the art alone or in combination teaches, suggests, or renders obvious the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759